Citation Nr: 0946215	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  03-10 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1953 to December 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In December 2006, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further notification 
and readjudication of the claim.  The requested action has 
been completed, and the case has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.	In its January 1995 rating decision, the RO denied the 
Veteran's claim because it found his right shoulder 
condition was postservice in origin.  The Veteran did not 
appeal this decision, and it became final.

2.	Evidence received subsequent to the January 1995 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.	The January 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).  

2.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for a right 
shoulder disability is reopened.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 20.1100 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the Secretary eliminated the 
element that requires the claimant to provide any evidence in 
his or her possession that pertains to the claim during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO/AMC sent the Veteran VCAA notice letters in October 
2005, January 2007, and August 2007 describing what the 
evidence must show to establish entitlement to service 
connection for his claimed disorder and described the types 
of evidence that the Veteran should submit in support of his 
claim.  The RO also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claim.  The VCAA notice letters also 
addressed the elements of degree of disability and effective 
date.

In particular regard to additional notice requirements 
relevant to the Veteran's request to reopen his claim, the 
Board notes that the AMC explained in the August 2007 VCAA 
notice that the Veteran's claim was previously denied, he was 
notified of the decision, and the decision had become final.  
The AMC further explained that VA needed new and material 
evidence in order to reopen the Veteran's claim and defined 
new and material evidence as evidence submitted to VA for the 
first time that pertained to the reason the claim was 
previously denied and raised a reasonable possibility of 
substantiating the claim.  The AMC then notified the Veteran 
that his claim was previously denied because the evidence did 
not show that the right shoulder disability was incurred in 
or aggravated by service.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

However, the Veteran requested to reopen his claim in April 
2001.  For claims filed before August 29, 2001, an earlier 
version of C.F.R. § 3.156 is applicable.  The earlier 
regulation defined "new and material evidence" as evidence 
not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001) (effective prior to August 29, 2001); See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Since his claim is 
being reopened, any potential error in Kent notice is 
rendered moot.  
        
The Board further notes that the Veteran was provided with a 
copy of the September 2001 and May 2002 rating decisions; the 
April 2003 statement of the case (SOC); the April 2003, 
September 2004, March 2005, March 2006, May 2008, and January 
2009 supplemental statements of the case (SSOC); and the 
September 2005 and December 2006 Board remands, which 
cumulatively included a discussion of the facts of the claim, 
notification of the basis of the decision, a description of 
the pertinent laws and regulations, and a summary of the 
evidence considered to reach the decision.  

To fulfill its statutory duty to assist, the RO/AMC obtained 
the Veteran's VA treatment records and associated the 
Veteran's service treatment records with the claims file.  
The Veteran was not afforded a compensation and pension 
examination and has identified some outstanding private 
treatment records.  These issues are addressed in the remand 
section of this decision.

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for a right shoulder disability.  By way 
of background, the RO originally denied the Veteran service 
connection for a "right shoulder condition" in a January 
1995 rating decision, finding that such a disability occurred 
after his period of military service.  The Veteran did not 
appeal this decision, and it became final.  Then, the Veteran 
filed his application to reopen his claim that the RO 
received in April 2001.  

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
a right shoulder disability.  This claim is based upon the 
same disability as the Veteran's previous claim, which was 
denied in the January 1995 rating decision that became final.  
Thus, it is appropriate for the Board to consider the claim 
as a request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  As described above, for claims filed before 
August 29, 2001, "new and material evidence" was defined as 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001) (effective prior to August 29, 2001); See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).
If evidence is new, but not material, the inquiry ends, and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the final January 1995 
rating decision included the Veteran's service treatment 
records, VA treatment records from September 1973 to December 
1994, and a vocational rehabilitation report of December 
1994.  Since the January 1995 rating decision, the Veteran 
and RO supplemented the claims file with VA treatment 
records, private medical records, several of the Veteran's 
own statements, and a statement from the Veteran's brother.  
The Veteran's request to reopen his claim is evaluated based 
on this new evidence.  

The Board notes that not all of the evidence submitted after 
the January 1995 rating decision was available at the time of 
the RO's original decision.  The new evidence shows that the 
Veteran suffered an in-service shoulder injury and was 
treated at the Yokosuka Naval Hospital.  To be sure, the 
Veteran described his injury and treatment in a statement 
dated May 2002.  His brother corroborated this information in 
December 2001 and stated that he visited the Veteran at this 
hospital in September or October 1956.  Therefore, the Board 
finds that this evidence provides  a "more complete picture 
of the circumstances surrounding the origin" of the 
veteran's injury; it is both new and material in that it has 
not been submitted before and is so significant that it must 
be considered to fairly decide the merits of the Veteran's 
claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim of entitlement to 
service connection for a right shoulder disability is 
reopened.  However, although the additional evidence is 
sufficient to reopen the claim, further efforts to assist the 
Veteran in substantiating his claim must be completed before 
the Board can consider the merits. 


ORDER

 New and material evidence having been presented, the claim 
of entitlement to service connection for a right shoulder 
disability is reopened and, to this extent, the appeal is 
granted. 


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

The Veteran contends that the record requires additional 
development because the agency of original jurisdiction (AOJ) 
never attempted to obtain his medical records from the 
University Orthopaedic Clinic in Minneapolis, Minnesota, even 
though the Veteran asserted that he received treatment there 
for his right shoulder.

The Veteran submitted a statement in June 2008 informing the 
AOJ of his treatment at the University Orthopaedic Clinic.  
In response, the AOJ sent the Veteran an authorization and 
consent to release information form in October 2008.  This 
letter also notified the Veteran that he had one year to 
submit the information and evidence necessary to substantiate 
his claim.  Then, in January 2009, the Veteran submitted an 
authorization to the AOJ, writing "you have my permission to 
obtain relevant records from" Dr. B at the University 
Orthopaedic Clinic.  These records are not associated with 
the claims file.  Therefore, the record needs to be developed 
in order to adjudicate the claim. 

Finally, VA must provide a compensation and pension 
examination to a Veteran when the information and evidence of 
record (1) contains competent lay or medical evidence of a 
currently diagnosed disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during the 
applicable presumptive period if the Veteran has the required 
service to trigger the presumption; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  The evidence of record is 
sufficient to satisfy all three elements, and, therefore, the 
Veteran should be afforded a compensation and pension 
examination in order to provide an opinion on whether there 
is a nexus between the Veteran's current right shoulder 
disability and his period of active military service.  
        
Accordingly, the case is REMANDED for the following action:

1.	Contact the University Orthopaedic 
Clinic in Minneapolis, Minnesota, and 
request any available medical records 
pertaining to the Veteran's reported 
treatment at the facility.  If no records 
are available, please make specific note 
of that fact in the claims file.

2.  The Veteran should be afforded with an 
appropriate examination to determine 
whether his right shoulder disability is 
related to his period of active military 
service.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state 
whether or not the Veteran's right 
shoulder disability is at least as likely 
as not (i.e., probability of 50 percent) 
etiologically related to the Veteran's 
period of active military service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

